Citation Nr: 0328680	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-07 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services 


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's claim.

2.  The veteran's service medical records are not available 
and presumed destroyed in the fire of 1973 at the National 
Personnel Records Center (NPRC).  Sick call and morning 
records show that the veteran was hospitalized while in 
service, from July 31, 1945 to August 5, 1945, for a 
determination of physical fitness and was later discharged 
with the diagnosis of  "no disease found."

5.  There is no medical evidence in the record of a current 
back condition, and no competent evidence of a nexus between 
any alleged current back disorder and the veteran's period of 
active service.


CONCLUSION OF LAW

Service connection for a back condition is not established.  
38 U.S.C.A. §§ 1110, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a December 2001 rating decision and an 
April 2002 statement of the case, the RO provided the veteran 
and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  Additionally, the RO sent the 
veteran an April 2001 letter, explaining the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence, listed the evidence and asked the veteran to 
submit and authorize the release of additional evidence.  
Furthermore, the April 2002 statement of the case included 
the text of the relevant VCAA regulations implementing 
regulation.  

It should be noted that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the Board finds that the 
claim has been managed in a manner consistent with the VCAA 
and the spirit of this ruling.  Although the April 2001 VCAA 
letter stated a June 2001 date for receipt of response, it 
also states that the veteran had a year to submit any new and 
additional evidence.  Furthermore, the veteran continued to 
submit evidence into record past this deadline, as shown by 
the medical evidence submitted in March 2002, and the RO 
continued to accept these submissions, adhering to VCAA 
regulations.  Therefore, the Board finds that administration 
of this claim has complied with the regulations of the VCAA.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has attempted to 
obtain all relevant VA and private medical records.  The RO 
has not secured an examination as to the etiology of the 
veteran's back condition.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The duty to secure a medical examination or 
opinion is only triggered when there is some competent 
evidence of a causal connection between the veteran's 
disability and his military service.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Other than the lay opinions, 
from the veteran, his wife and a friend, there is no other 
suggestion, in the record, that there is a nexus between the 
veteran's back condition and his period of active service or 
that the veteran suffers from a current back disorder.  
Therefore, as discussed in detail below, the Board finds that 
there is insufficient evidence of record to trigger the 
requirement for VA to secure a medical examination or 
opinion.  Id.  

Although the RO was unable to locate the veteran's service 
medical records, the Board finds that the RO's attempts to 
obtain these records are sufficient.  The RO made five 
separate requests for medical service records from the 
National Personnel Records Center (NPRC) in February 1987, 
August 1992, March 1993, August 1993 and September 1995.  The 
NPRC's responses on March 1987, September 1992, April 1993, 
October 1993 and October 1995 respectively, stipulate that 
this veteran's records had they been stored by the NPRC would 
have been stored in area damaged by the fire of 1973.  
However, the daily sick call and morning reports for the time 
of the veteran's period of active service are available.  
Finally, the veteran received a December 2000 letter 
outlining the alternatives sources of information in lieu of 
SMRs.  In response, the veteran a lay and buddy statements 
from his wife and a fellow serviceman.  There is no other 
indication from the claims folder or allegation from the 
veteran that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met. 38 
U.S.C.A. § 5103A.

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is 
against service connection for back disorder.  38 C.F.R. § 
5107(b).  The veteran contends that in 1944 enemy shelling 
forced him to jump from a crane and that during the fall he 
was struck by a steel cable in the back and right hip, that 
he was hospitalized for a week due to this injury and that 
since this incident he has suffered from a back disorder.  
Although the service medical records were destroyed by fire 
in 1973, the Board finds that the veteran's statement is 
sufficient evidence of his back injury during his period of 
service.  See 38 U.S.C.A. §  1154(b).  Where a veteran has 
engaged in combat during active service, lay evidence is 
accepted as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by service, if consistent with the circumstances 
and conditions of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation, and the VA shall resolve every reasonable doubt 
in favor of the veteran.  Id.  However, according to the 406 
1st Quartermaster (QM) Service Company daily sick and morning 
reports, the veteran was hospitalized from July 31, 1945 to 
August 5, 1945.  Moreover, the reports state that the veteran 
was found physically fit for duty with a "no disease" 
diagnosis.  Therefore, the Board finds that although the 
veteran were to have sustained an injury to his back while in 
service this injury did not represent the onset of a chronic 
back problem. 

Nonetheless, the veteran contends that that he continued to 
have problems with his back immediately after service.  
However, this is not corroborated by the medical evidence of 
record.  The veteran testified to the fact that F. S., M.D., 
in the 40's, treated him about three times and that he 
received shots to take an unspecified pain away.  Moreover, 
this evidence was originally presented with respect to the 
veteran's claim for service connection for arthritis in his 
right hip.  Additionally, the veteran submitted a statement 
from F. W., M.D., indicating that he treated the veteran 
between 1948 and 1987, however the physician could not 
remember the nature of the veteran's injury and the veteran's 
treatment records were unavailable.  Dr. F. W.'s only 
recollection was that whatever the injury, it was connected 
to military service.  Without a specifically named injury the 
Board finds that this opinion is not particularly probative.   

The medical evidence of record contains no evidence that the 
veteran currently suffers from a back disorder, rather most 
of the medical evidence was submitted in as support for a 
service connection claim for a right hip disorder, which was 
denied by the Board.  The veteran submitted 1984 admission 
records from Sumter Medical Hospital, however, the veteran 
was hospitalized for chest pains and there is no mention in 
the submissions of a back disorder.  The VAMC records, in 
Dublin, Georgia, solely refer to the veteran's hip, dental 
and chest conditions.  In 1991, J. M., M.D., treated the 
veteran for degenerative joint disease in both hips; these 
records contain no mention of a back condition.  A letter 
from a Dr. G. to Dr. J. M. discussing a potential hip 
replacement due to the veteran's degenerative arthritis makes 
no mention of a back disorder.  Finally, the veteran also 
provided his 1994 medical records from Phoebe Putney Memorial 
Hospital, however, these records record a colonoscopy, 
treatment for heart disease, prostate problems and right hip 
problems but there is no record of treatment or presence of a 
back condition.  The medical records of record do not provide 
evidence of a continuity of treatment or symptomatology for a 
back disorder nor do they provide evidence of a current back 
disorder.  Service connection generally requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where there is no objective evidence of current 
disability or competent evidence demonstrating that the 
veteran has persistent or recurrent symptoms of disability 
associated with service, the claim must be denied.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Finally, the Board notes that the veteran has submitted lay 
statements from his wife and a friend, as well as his own, 
with respect to the etiology and effects of his back 
condition.  The veteran submits that he was forced to jump 
from a crane due to German enemy fire and that during the 
fall he was struck on the right hip and back by a swinging 
steal cable.  Although the veteran's lay statements are 
sufficient as to the establishing an injury during service, 
these statements are insufficient as to creating a nexus 
between the crane injury and the veteran's current back 
condition.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
wife's January 2001 statement submits that the "devastating 
impact from the artillery blow has or is the major 
contributor to his disability."  The narrative then switches 
to the first person where she recounts that "when the 
artillery fired upon us I was thrown from the crane and as a 
result of that devastating fall I received the permanent 
injury I have today." Finally, the veteran has also 
submitted a buddy statement, which also attests in the first 
person, that the veteran was injured due a steel cable 
hitting him on the right back side of his body and on the 
right hip.  The buddy statement also includes that "after 
being discharged from service my back continued to pain me 
along with my hip as of today."  However, his buddy 
statement is not a firsthand witness account of the veteran's 
injury; the friend admits that he was sent to Germany at a 
different time than the veteran.  

The questions of whether the veteran has a back disorder and 
the etiology of that disorder involve determinations that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
medical professional.  Although the veteran has presented 
his, his wife's and a friend's statements attributing his 
back disorder to falling off a crane, the record does not 
show that they are medical professionals, with the training 
and expertise to provide clinical findings regarding any 
relationship of his back disorder to service.  These lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between current back 
disorder and service.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit, 5 Vet. App. at 93; 
Espiritu,  2 Vet. App. at 494.  Consequently, without any 
medical support in the record, the Board cannot accord any 
probative value to these statements regarding the incurrence 
of his back disorder in service.  Espiritu, 2 Vet. App. at 
495.


ORDER

Service connection for a back disorder is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



